Exhibit 99.3 UNAUDITED PRO FORMA FINANCIAL INFORMATION OF SUMMIT HOTEL PROPERTIES, INC. Summit Hotel Properties, Inc. (the “Company”) is a self-advised hotel investment company that was organized on June 30, 2010 as a Maryland corporation. The Company holds both general and limited partnership interests in Summit Hotel OP, LP (the “Operating Partnership”), a Delaware limited partnership also organized on June 30, 2010. On January 14, 2013, the Company closed on an underwritten common stock offering and issued 17,250,000 shares of common stock for net proceeds of $148.0 million. The Company used the proceeds to fund the acquisition of the three Hyatt hotels discussed below that were under contract to purchase and pay down the principal balance of its senior secured revolving credit facility. On January 22, 2013, the Company purchased from affiliates of Hyatt Hotels Corporation (“Hyatt”), a portfolio of three hotels (the “Hyatt 3 Portfolio”) containing an aggregate of 426 guestrooms for a purchase price of $36.1 million. The Company had previously acquired from Hyatt a portfolio of eight hotels (the “Hyatt 8 Portfolio”) on October 5, 2012. Collectively the eleven hotels acquired from Hyatt are referred to as the “Hyatt 11 Portfolio.” On March 11, 2013, the Company purchased a portfolio of five Marriott hotels in New Orleans, LA (the “New Orleans Marriott Portfolio”) containing an aggregate of 823 guestrooms for $135.0 million. The Company funded this acquisition with proceeds from term borrowings secured by previously acquired hotel properties and borrowings under its senior secured revolving credit facility. On May 23, 2013, the Company purchased from affiliates of White Lodging Services Corporation four hotel properties (the “White Lodging Portfolio”) containing an aggregate of 786 guestrooms for a purchase price of $153.0 million. The Company funded this acquisition with senior secured term debt and borrowings under its senior secured revolving credit facility. On September 19, 2013, the Company closed on an underwritten common stock offering and issued 17,250,000 shares of common stock for net proceeds of $152.2 million. The Company used a portion of the proceeds to reduce the outstanding balance of its $150 million senior secured credit facility and payoff its $92 million senior secured interim loan.The remaining proceeds will be used for general corporate purposes, including the acquisition of hotel properties. On January 9, 2014, the Company purchased a Hilton Garden Inn in Houston, TX containing 182 guestrooms for a purchase price of $37.5 million, including the assumption of $17.8 million in debt. The Company funded this acquisition with proceeds from its September 19, 2013 common stock offering. On January 10, 2014, the Company completed its purchase of a portfolio of three hotels in Southern California (the “SoCal Hampton Portfolio”) containing an aggregate of 321 guestrooms for a purchase price of $58.8 million. Consideration for this purchase included the assumption of $12.0 million in debt and the issuance of 412,174 Operating Partnership units valued at $3.7 million. The Company funded the remainder of the acquisition with proceeds from its September 19, 2013 common stock offering and borrowings under its senior secured revolving credit facility. The unaudited consolidated balance sheet for the Company at September 30, 2013 is presented as if the acquisition of the Houston Hilton Garden Inn and the SoCal Hampton Portfolio occurred on September 30, 2013. The unaudited pro forma consolidated statements of operations for the Company for the nine months ended September 30, 2013 and the year ended December 31, 2012 are presented as if the January 14, 2013 and the September 19, 2013 common stock offerings and the acquisitions of the Hyatt 11 Portfolio, the New Orleans Marriott Portfolio, the White Lodging Portfolio, the Houston Hilton Garden Inn, and the SoCal Hampton Portfolio had been completed at the beginning of 2012. The unaudited pro forma financial information is not necessarily indicative of what the Company’s results of operations would have been assuming the January 14, 2013 and the September 19, 2013 common stock offerings and the acquisitions of the Hyatt 11 Portfolio, the New Orleans Marriott Portfolio, the White Lodging Portfolio, the Houston Hilton Garden Inn, and the SoCal Hampton Portfolio had been completed at the beginning of 2012, nor is it indicative of the results of operations for future periods. The unaudited pro forma financial information reflects preliminary application of purchase accounting to the acquisitions. The preliminary purchase accounting may be adjusted if any of the assumptions underlying the purchase accounting change. In management’s opinion, all adjustments necessary to reflect the effects of the acquisitions of the Hyatt 11 Portfolio, the New Orleans Marriott Portfolio, the White Lodging Portfolio, the Houston Hilton Garden Inn, and the SoCal Hampton Portfolio have been made. This unaudited pro forma financial information should be read in conjunction with the historical financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 and Quarterly Report on Form 10-Q for the quarter ended September 30, 2013. Summit Hotel Properties, Inc. Unaudited Pro Forma Consolidated Balance Sheet September 30, 2013 (in thousands) Historical Summit Hotel Properties, Inc. Acquisition of Houston Hilton Garden Inn (1) Acquisition of SoCal Hampton Portfolio (2) Pro Forma Summit Hotel Properties, Inc. ASSETS Investment in hotel properties, net $ Investment in hotel properties under development - - Land held for development - - Assets held for sale - - Cash and cash equivalents ) ) Restricted cash Trade receivables Prepaid expenses and other Derivative financial instruments 98 - - 98 Deferred charges, net Deferred tax asset - - Other assets - - TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Debt $ Accounts payable 27 Accrued expenses Derivative financial instruments - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Preferred stock, $.01 par value per share, 100,000,000 shares authorized: 9.25% Series A - 2,000,000 shares issued and outstanding (liquidation preference of$50,385) 20 - - 20 7.875% Series B - 3,000,000 shares issued and outstanding (liquidation preference of$75,492) 30 - - 30 7.125% Series C - 3,400,000 shares issued and outstanding (liquidation preference of$85,505) 34 - - 34 Common stock, $.01 par value per share, 450,000,000 shares authorized, 83,451,814 shares issued and outstanding - - Additional paid-in capital - - Accumulated other comprehensive income (loss) ) - - ) Accumulated deficit and distributions ) Total stockholders' equity ) ) Noncontrolling interests in Operating Partnership (5
